Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 1 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 2 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 3 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 4 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 5 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 6 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 7 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 8 of 9
Case 18-69002-jwc   Doc 58   Filed 05/08/20 Entered 05/08/20 11:28:40   Desc Main
                             Document      Page 9 of 9
